Defendant's answer was sufficient. It was not necessary for defendant to supplement the denial of alleged facts by a statement of matters upon which it would rely to support such denials. A flat denial carries no implication of retention of matters which should be disclosed in the pleading.
I cannot subscribe to the postulate that the very denial indicates that defendant did have some knowledge of the alleged happening which should be imparted to plaintiff in the pleading.
Order should be reversed with direction to set aside the order sustaining objections to defendant's answer. Costs to defendant.
TOY, J., took no part in this decision. POTTER, J., did not sit. *Page 246